Citation Nr: 0304867	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of January 2001.  This matter was 
originally on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
in February 1997 due to carcinoma of lung with respiratory 
failure.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals, fracture, transverse process, 
L1-L4, rated at noncompensable.  

3.  The veteran participated in Operation IVY and a 
scientific dose reconstruction indicated that the veteran 
would have been exposed to 0.1 rem gamma (upper bound 0.2 
rem) with a committed dose equivalent to the lung of less 
than 0.1 rem.

4.  The VA Chief Public Health and Environmental Hazards 
officer has opined that it is unlikely that the veteran's 
lung cancer can be attributed to exposure to ionizing 
radiation in service.

5.  The VA Under Secretary for Benefits has determined that 
there is no reasonable possibility that the veteran's death 
was the result of exposure to ionizing radiation in service.

6.  Carcinoma of the lung was not present during service or 
first manifested to a compensable degree within one year from 
the veteran's discharge from service and is not otherwise 
attributable to the veteran's service, to include exposure to 
ionizing radiation.


CONCLUSION OF LAW

A disorder causing or contributing to death, including 
carcinoma of the lung, was not incurred in service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's January 2001 Remand, the RO obtained 
a medical opinion for further comments on whether a 
relationship existed between the veteran's death from lung 
cancer and his exposure to ionizing radiation in service.  In 
addition, the RO provided the appellant with notice of the 
Veterans Claim Assistance Act of 2000 (VCAA) and VA's duties 
there under, in correspondence dated in May 2001.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159.  The RO advised the appellant of 
what the evidence must show to establish entitlement to 
service-connected death benefits, what information or 
evidence was still needed from her, what she could do to 
support her claim, and what had been done on her claim.   In 
May 2001, the appellant indicated that she did not have any 
additional evidence to provide.  The RO readjudicated the 
claim, continued the denial, and issued a Supplemental 
Statement of the Case (SSOC) in August 2002.  By a letter 
dated in August 2002, the RO gave the appellant the 
opportunity to make any comment desired within 60 days, 
concerning the SSOC.  Based on the foregoing actions, the RO 
complied with the Remand instructions.   Stegall v. West, 11 
Vet. App. 268 (1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate her claim and the reasons the claim was denied.  
The RO mailed the appellant a copy of the September 1998 
rating decision, April 1999 Statement of the Case, January 
2000 SSOC, and August 2002 SSOC.  The Board notes that the 
August 2002 SSOC provided the appellant with notice of the 
amended regulation 38 C.F.R. § 3.311.  The amended section (§ 
3.311(b)(3)) does not impact the appellant's claim.  
Therefore, the Board does not need to consider appellant's 
claim under both the old and new regulation pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained from the Defense Special Weapons Agency, a 
radiation dose assessment, a history of the veteran's unit, 
and an executive summary from a National Academy of Sciences 
report that addressed the accuracy of the radiation exposure 
information provided.  The RO obtained a review by the Under 
Secretary for Benefits which included an advisory medical 
opinion from the Under Secretary for Health.  The RO afforded 
the appellant a personal hearing in December 1999.  The 
appellant indicated in May 2000 that she did not wish to 
appear at a hearing before the Board.  Other relevant records 
such as private treatment records and service medical records 
were previously associated with the claims file.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to her appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Moreover, VA has fully discharged 
its duty to notify the appellant of the evidence necessary to 
substantiate the claim and of the responsibility of VA and 
the appellant for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board will proceed with appellate review.

The veteran's Certificate of Death shows that he died in 
February 1997.  The listed immediate cause is carcinoma of 
the lung with respiratory failure.  At the time of the 
veteran's death, service connection was in effect for 
residuals, fracture, transverse process, L1-L4.  The evidence 
of record fails to establish that the veteran's service-
connected back disorder was the principal or contributory 
cause of death.  38 C.F.R. § 3.312.  

Service medical records are absent any findings of carcinoma 
of the lung.  The April 1956 Report of Medical History and 
June 1957 examination report are also negative.  There is no 
medical evidence of record that carcinoma of the lung was 
present during service or first manifested to a compensable 
degree within one year from the veteran's separation from 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

The appellant contends that the veteran's cause of death 
should be service-connected because the veteran developed 
carcinoma of the lung as the result of exposure to ionizing 
radiation during service.  Lung cancer is a radiogenic 
disease under 38 C.F.R. § 3.311(b)(2)(iv).  Private treatment 
records show that the time lapse between the medically 
documented onset of lung cancer in June 1995 and exposure to 
ionizing radiation in November 1952 was greater than 5 years.  
38 C.F.R. § 3.311(b)(5)(iv).

The July 1997 Defense Special Weapons Agency report indicated 
that the veteran was a confirmed participant of Operation 
IVY.  The Radiation Dose Assessment indicated that Operation 
IVY was the series of atmospheric nuclear weapon tests 
conducted in November 1952 at Enewetak Atoll in the Pacific 
Proving Ground.  The assessment noted that according to the 
veteran's service records, he was assigned to USS OAK HILL 
from April 4, 1952 to December 2, 1954.  OAK HILL arrived at 
Enewetak Atoll on August 1, 1952.  The assessment noted that 
the veteran's statements confirmed his service aboard OAK 
HILL as a seaman during IVY.  His statements were generally 
consistent with the documented participation of OAK HILL in 
IVY.  There was, however, no available documentation that OAK 
HILL performed any special washdown for the purpose of 
radiation decontamination at any time during IVY.  The 
assessment noted that it was likely that washing the ship's 
deck was performed as a routine part of general ship 
maintenance.  The assessment explored various potential 
scenarios in which the veteran might have been exposed to 
ionizing radiation.  The internal dose assessment was a 
committed dose equivalent to the lung less than 0.1 rem.

In September 1998, the Under Secretary of Benefits obtained 
an advisory medical opinion from the Under Secretary for 
Health.  The opinion advised that exposure to 4.3 rads or 
less at age 19 provided a 99 percent credibility that it was 
unlikely that the veteran's lung cancer was related to 
exposure to ionizing radiation.  The Chief Public Health and 
Environmental Hazards Officer noted that the screening dose 
for an individual other than a known regular smoker was used 
because the veteran was reported to have stopped smoking 5 or 
more years before the diagnosis of lung cancer.  A scientific 
dose reconstruction indicated that the veteran would have 
been exposed to 0.1 rem gamma (upper bound 0.2 rem) with a 
committed dose equivalent to the lung of less than 0.1 rem, 
at age 19.  Therefore, it was unlikely that his death from 
lung cancer could be attributed to his exposure to ionizing 
radiation in service.  As the result of the opinion, and 
following review of the evidence in its entirety, the Under 
Secretary for Benefits determined that there was no 
reasonable possibility that the veteran's death was the 
result of exposure to ionizing radiation in service.

There is counter medical evidence that the radiogenic disease 
was the result of radiation exposure.  In a December 1999 
letter, treating physician Dr. B.A.F. opined that while the 
veteran was a smoker, his exposure to the radiation might 
have also led to his eventual diagnosis of cancer.  A June 
2002 VA report of medical opinion, however, noted that the 
incremental risk of developing lung cancer as the result of 
the cancer producing effect of cigarette smoking was far 
greater than that associated with the doses of ionizing 
radiation the veteran received.  The opinion maintained that 
from a medical standpoint, it was clearly much more likely 
that the veteran's lung cancer was caused by smoking, not 
radiation exposure.  Also, it was felt that the radiation 
exposure did not contribute to the cancer's development.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim and service 
connection for the cause of the veteran's death is not 
warranted on a presumptive basis under 38 C.F.R. § 3.311.  










ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

